DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0363132 to Havel (Havel hereinafter) in view of EP 1508669 to Moenig (Moenig).
Regarding claim 1, Havel teaches a fan device (see annotated Fig. 2 below) for sending out air comprising: a fan unit (FU) having multiple blade members; a shroud unit (SU), which is made of a plate-shaped member to cover the fan unit, and which is located at a position at which a circular opening overlaps with the fan unit so that the air passes through the circular opening; an electric motor (3) for rotating the fan unit; multiple stay members for supporting the electric motor, each of the stay members extending in a direction from an outer periphery of the circular opening to the electric motor surface of the electric motor, the electric connectors being interposed between two stay members (1, 2), wherein each of the blade members is inclined with respect to a radial direction of the fan unit in a predetermined circumferential direction, when viewed in a direction along a rotational center axis of the fan unit, wherein the radial direction corresponds to a direction perpendicular to the rotational center axis, wherein the stay members include a first stay member (1) and a second stay member, the first stay member being inclined with respect to the radial direction in the Serial No. 17/089,125Page 2 of 13predetermined circumferential direction, the second stay member being inclined with respect to the radial direction in a direction opposite to the predetermined circumferential direction or extending in the radial direction, wherein the first stay member is located at a position overlapping a small flow- amount area (e.g. a small arc segment including 1), which is one of air-flow areas of the circular opening, and at which a flow amount of the air passing through the small flow-amount area is smaller than that of the air passing through the other air-flow areas (e.g. the supplementary arc segment to the small arc segment) of the circular opening.  Havel further teaches that the circular opening is centered off-center from a shroud center of the shroud unit (in the horizontal direction as shown in Fig. 2) and that it is opposite a long (righthand) side thereof, such that the air-flow areas of the circular opening will comprise a large flow area adjacent the long end and a small flow area diametrically opposed thereto.  The examiner notes that the large and small flow areas are inherent in the layout taught by Havel, as discussed by applicant at page 12, lines 20-34 of the specification filed 11/4/2020.  

    PNG
    media_image1.png
    636
    551
    media_image1.png
    Greyscale

	Havel does not teach that the first stay member is located in the small flow-amount area.  Moenig teaches another rotary fluid machine generally, and particularly teaches that in an asymmetrical flow distribution, non-uniformity should be taken into account to minimize flow losses and reduction of efficiency (see paragraphs 3 and 6).  Furthermore, the examiner notes that the art is well aware of the functional relationship between flow geometry and developed friction, as evidenced throughout the field of compressors and fans over the last century.  As such, one of skill would have been aware at the time of filing that of two identical objects placed in flows of different velocities or amounts, the object experiencing the greater flow will experience more friction.  Therefore, one of ordinary skill would have been motivated to provide any particularly large obstruction, such as a strut with an included electrical connector, at a zone of low flow, should such a zone be present.  Accordingly it would have been obvious to one of ordinary skill at the time of filing to place the first stay member of Havel in the claimed location in order to reduce friction losses and attendant pressure drop in the fan thereof, as taught by Moenig.
Regarding claim 2, Havel teaches that the small flow-amount area is located at a position in a direction from an opening center of the circular opening to one outer peripheries of the shroud unit and a distance to a point (i.e. on a radial line from the center of the opening to where it intersects the shroud outline) is smallest (i.e. on a radial line including the outer end of stay 1).
Regarding claim 3, Havel teaches multiple second stay members, all of which are inclined towards the clockwise direction.
Regarding claim 6, Havel teaches an opening center of the circular opening which is offset from an appropriately chosen shroud center, and an airflow area which is off center in the horizontal is formed as the small flow-amount area.
Regarding claim 7, Havel teaches that the shroud unit is located partially both upstream and downstream of the fan (see Fig. 1).  
Regarding claim 8, Havel teaches that a rectangular shape of the shroud and circular opening generates the small flow-amount area depending on different distances between an opening center of the circular opening and an outer periphery of the shroud unit.  This appears to arise naturally from the combination of the rectangular outline of the shroud and the circular outline of the opening.
Regarding claims 9-11, by the same analysis of the placement of the stays of Havel as discussed above relative to claim 1, the geometries claimed by applicant in claims 9-11 are either inherent (resulting from the off-center location and extra flow therefrom) or obvious (resulting from the friction reduction analysis motivated by Moenig).
Regarding claim 12, Havel teaches a fan device (see annotated Fig. 2 below) for sending out air comprising: a fan unit (FU) having multiple blade members; a shroud unit (SU), which is made of a plate-shaped member to cover the fan unit, and which is located at a position at which a circular opening overlaps with the fan unit so that the air passes through the circular opening; an electric motor (3) for rotating the fan unit; multiple stay members for supporting the electric motor, each of the stay members extending in a direction from an outer periphery of the circular opening to the electric motor surface of the electric motor, the electric connectors being interposed between two stay members (1, 2), wherein each of the blade members is inclined with respect to a radial direction of the fan unit in a predetermined circumferential direction, when viewed in a direction along a rotational center axis of the fan unit, wherein the radial direction corresponds to a direction perpendicular to the rotational center axis, wherein the stay members include a first stay member (1) and a second stay member, the first stay member being inclined with respect to the radial direction in the Serial No. 17/089,125Page 2 of 13predetermined circumferential direction, the second stay member being inclined with respect to the radial direction in a direction opposite to the predetermined circumferential direction or extending in the radial direction, wherein the first stay member is located at a position overlapping a small flow- amount area (e.g. a small arc segment including 1), which is one of air-flow areas of the circular opening, and at which a flow amount of the air passing through the small flow-amount area is smaller than that of the air passing through the other air-flow areas (e.g. the supplementary arc segment to the small arc segment) of the circular opening.  Havel further teaches that the circular opening is centered off-center from a shroud center of the shroud unit (in the horizontal direction as shown in Fig. 2) and that it is opposite a long (righthand) side thereof, such that the air-flow areas of the circular opening will comprise a large flow area adjacent the long end and a small flow area diametrically opposed thereto.  The examiner notes that the large and small flow areas are inherent in the layout taught by Havel, as discussed by applicant at page 12, lines 20-34 of the specification filed 11/4/2020.  Havel does not teach that the first stay member is located in the claimed location.  Moenig teaches another rotary fluid machine generally, and particularly teaches that in an asymmetrical flow distribution, non-uniformity should be taken into account to minimize flow losses and reduction of efficiency (see paragraphs 3 and 6).  Furthermore, the examiner notes that the art is well aware of the functional relationship between flow geometry and developed friction, as evidenced throughout the field of compressors and fans over the last century.  As such, one of skill would have been aware at the time of filing that of two identical objects placed in flows of different velocities or amounts, the object experiencing the greater flow will experience more friction.  Therefore, one of ordinary skill would have been motivated to provide any particularly large obstruction, such as a strut with an included electrical connector, at a zone of low flow, should such a zone be present.  Accordingly it would have been obvious to one of ordinary skill at the time of filing to place the first stay member of Havel in the claimed location in order to reduce friction losses and attendant pressure drop in the fan thereof, as taught by Moenig.  In the fan of Havel, such a location would be adjacent a first long side, while at least one of the second stay members would be located adjacent the same short side as the first stay member.
Regarding claims 13-15, the first stay member may be located adjacent either long side of the shroud, according to the friction reduction analysis performed in view of Moenig.
Regarding claim 16, Havel teaches that there is a second stay member adjacent the first stay member.

Response to Arguments
Applicant’s arguments, see page 9, filed 25 August 2022, with respect to the rejection(s) of claim(s) 1-3 and 6-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moenig.
With respect to applicant’s characterizations of Moenig, the examiner disagrees with the general contention that Moenig is not applicable to the instant application.  In general, it relates to fluid mechanics within rotary fluid machines and design considerations relating thereto.  These are clearly pertinent to the problems faced by the inventor in accounting for asymmetrical flow variations in another rotary fluid machine.  Furthermore, the examiner contends that Moenig is indicative of the general level of knowledge and consideration to fluid mechanics in rotary fluid machine design, as discussed relative to the friction analysis.  Accordingly, the examiner holds that the claims are obvious for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/               Primary Examiner, Art Unit 3746                                                                                                                                                                                         	9 September 2022